DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Claims 1-3 and 9-17 are currently pending. Claims 4-8 have been cancelled. Claims 9-13 remain withdrawn. Claims 15-17 have been added. Claims 1-3 and 14 have been amended. Claim 2 has been amended to overcome the 35 U.S.C. 112(b) rejection set forth in the Non-Final Office Action mailed on 26 March 2021.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-3 and 14-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “calculate a determination value from the amount of activity during a predetermined period of time after a time point of a determination” in lines 5-6. It is unclear what “after a time point of a determination” means, as it is unclear what is being determined at “a time point of a determination.” It is noted that the only determination mentioned in claim 1 was “a determination value.” If “a time point of a determination” is referring to “a determination value,” it is unclear how the 
Claim 1 recites “determine whether the user is sleeping during a period of time in which it has been determined that the user has not fallen asleep” in lines 8-9. It is unclear how it could be determined that the user is sleeping if it’s already been determined that the user has not fallen asleep, as the user can only be awake or asleep at the same time. Clarification is requested.
The terms "low threshold" and “high threshold” in claims 1 and 14 are relative terms which renders the claim indefinite.  The terms "low threshold" and “high threshold” are not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. It is unclear what is considered “low” and what is considered “high.” Furthermore, it was found in [0113] of the PGPUB that “low threshold” is a threshold with which the state is less likely to be determined as sleeping and “high threshold” is a threshold with which the state is likely to be determined as sleeping. [0039] of the PGPUB mentions that the detector can be an accelerometer. If the high threshold were to be 10 m/s2 and the low threshold were to be 2 m/s2, it is unclear how an acceleration of 9 m/s2 would indicate that a user is more likely to be sleeping, as one of ordinary skill in the art would understand that a person sleeping would not be moving. It is also unclear if it is determined that the user is sleeping if the amount of activity is below the thresholds. However, if this were so, it is still unclear how an acceleration of 9 m/s2 would indicate a likelihood of sleeping. Clarification is requested. For examination purposes, it is interpreted that the amount of activity in the period of time mentioned in lines 8-10 of claim 1 and lines 8-10 of claim 14 is compared to the high threshold and the amount of activity in the period of time mentioned in lines 11-14 of claim 1 and lines 11-14 of claim 14 is compared to the low threshold.
Claim 2 recites “wherein the controller determines that the user does not sleep upon detection by the further detector” in lines 4-5. The recitation of “…that the user does not sleep…” implies that the user never sleeps. If the user never falls asleep, it is unclear how it could be detected that the user has fallen asleep, as mentioned in claim 1. Furthermore, regarding the recitation of “detection,” it is unclear what is being detected. It is noted that the recitation “…upon detection by the further detector” is not tied to the first limitation of claim 2. Clarification is requested.
Claim 2 recites the limitation “where, upon determination, during determining that the user has not fallen asleep, that the user is sleeping, the controller determines whether the user is sleeping in a period of time after determining that the user has fallen asleep” in lines 6-9. It is unclear if it is being determined whether the user has fallen asleep or whether the user has not fallen asleep. It is also unclear how it could be determined that the user is sleeping and awake at the same time. Furthermore, it is unclear how this limitation is combined with claim 1. Claim 1 recites that it is determined if the user is asleep or awake by comparing the determination value to a threshold. Claim 2 does not mention comparing the determination value to a threshold. Clarification is requested. 
Claim 3 recites “determine that the user has fallen asleep by comparing the determination value with a high threshold” in lines 2-3. This step was previously mentioned in lines 11-14 of claim 1. It is unclear if the step recited in claim 3 is an additional step or if this step is referring to the step in claim 1. Clarification is requested.
Claim 3 recites the limitation “a high threshold” in line 3. There is insufficient antecedent basis for this limitation in the claim. It is unclear if this is referring to “high threshold” as mentioned in claim 1. Clarification is requested.
Claim 3 recites “during determining that the user does not sleep, such a state as it has not been determined that the user has fallen asleep continues for a determination time period” in lines 4-5. It is unclear what “…such a state…” means. Clarification is requested.
Claim 3 recites the limitation “a determination time period” in line 5. There is insufficient antecedent basis for this limitation in the claim. It is unclear if this is referring to the determination value during the predetermined period as mentioned in lines 5-6 of claim 1. Clarification is requested.
Claim 14 recites “calculating a determination value from the amount of activity during a predetermined period of time after a time point of a determination” in lines 5-6. It is unclear what “after a time point of a determination” means, as it is unclear what is being determine at “a time point of a determination.” It is noted that the only determination mentioned in claim 14 was “a determination value.” If “a time point of a determination” is referring to “a determination value,” it is unclear how the determination value could be calculated after the determination value has been determined. Clarification is requested.
Claim 14 recites “determining whether the user is sleeping during a period of time in which it has been determined that the user has not fallen asleep” in lines 8-9. It is unclear how it could be determined that the user is sleeping if it’s already been determined that the user has not fallen asleep, as the user can only be awake or asleep at the same time. Clarification is requested.
Claims 15-17 recite the limitations “a user,” “a determination value,” “a high threshold,” “a biological signal,” “a predetermined threshold,” “a low threshold,” “an amount of activity,” and/or “a time point.” There is insufficient antecedent basis for this limitation in the claims. It is unclear if these limitations are referring to the same limitations as mentioned in claim 1. Clarification is requested.
Claim 17 recites the limitation “a time point of determining” in lines 3 and 4. It is unclear what is being determined at this time point. Clarification is requested.
The indefiniteness of claims 2, 3, and 15-17 has rendered a proper search unable to be performed.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:


Claims 1-3 and 14-17 are rejected under 35 U.S.C. 101 because the claimed inventions are direct to non-statutory subject matter. The claims as a whole, considering all claim elements both individually and in combination, do not amount to significantly more than the abstract idea. A streamlined analysis of claims 1 and 14 follows.
Regarding independent claims 1 and 14, the claims recite an evaluating apparatus and a non-transitory computer readable medium having stored thereon a program for causing a microprocessor to execute steps to determine whether a user is sleeping. Thus, the claims are directed to a machine, which is one of the statutory categories of invention.
The claims are then analyzed to determine whether it is directed to any judicial exception. The steps of calculating an amount of activity of the user from the biological signal, calculating a determination value, determining whether or not the user falls asleep, and determining whether the user is sleeping during a period of time by comparing the determination value with a threshold set forth a judicial exception. These steps could be performed in the human mind (including an observation, evaluation, judgment, opinion). Thus, the claims are drawn to a mental process, which is an abstract idea.
The claims as a whole are analyzed to determine whether the claims recite additional elements that integrate the judicial exception into a practical application. The claims fail to recite an additional element or a combination of additional elements to apply, rely on, or use the judicial exception in a manner that imposes a meaningful limitation on the judicial exception. There is also no specificity to the steps recited in the claim nor is there an output. Although the steps mention determining the user is sleeping, it is unclear how this is tied to a practical application, as it is unclear what could be done once it has been determined the user is sleeping. The determination of whether the user is sleeping or not 
The claims are a whole are analyzed to determine whether any element, or combination of elements, is sufficient to ensure that the claims amount to significantly more than the exception. Using a detector to detect the biological signal of the user is presolutional activity, e.g., mere data gathering step necessary to perform the abstract idea. Furthermore, obtaining data (detecting a biological signal) and calculating an amount of activity from the biological signal are well-understood, routine and conventional activities for those in the field of medical diagnostics. The data acquiring and comparison steps are also recited at a high level of generality such that it amounts to insignificant presolution activity. When recited at a high level of generality, there is no meaningful limitation, such as a particular or unconventional step that distinguishes it from well-understood, routine, and conventional data gathering and comparing activity engaged in by medical professionals prior to Applicant’s invention. Claims 1 and 14 also do not recite specific structures to perform the abstract idea. Although claim 1 mentions a controller and claim 14 mentions a microprocessor, the controller and microprocessor are generic components used to perform the abstract idea. Section 2106.05(f) of the MPEP recites that using a computer as a tool to perform an abstract idea does not integrate the abstract idea into a practical application. Furthermore, the steps of determining whether the user is sleeping is merely comparing the amount of activity to thresholds.
Consideration of the additional elements as a combination also adds no other meaningful limitations to the exception not already present when the elements are considered separately. Unlike the eligible claim in Diehr in which the elements limiting the exception are individually conventional, but taken together act in concert to improve a technical field, the claim here does not provide an improvement to the technical field. Even when viewed as a combination, the additional elements fail to transform the exception into a patent-eligible application of that exception. Thus, the claim as a whole 
The dependent claims also do not add anything “significantly more” to the abstract idea. Claims 2, 3, and 15-17 merely recite additional steps without mentioning a specific, non-generic machine, structure, or element that would perform these steps. Furthermore, the claims do not tie any of the steps into a practical application nor is there an output.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Benson et al. ‘238 (US Pub No. 2015/0164238 – previously cited) in view of Hotta ‘010 (US Pub No. 2013/0226010).
Regarding claim 1, Benson et al. ‘238 teaches an evaluating apparatus (Abstract, [0029]) comprising:
a detector configured to detect a biological signal of a user (Fig. 1 force sensors 120a-120h and [0063]; The force sensors may be accelerometers.);
a controller configured to:
	calculate an amount of activity of the user from the biological signal ([0029], [0183]),

determine whether the user is sleeping during a period of time in which it has been determined that the user has not fallen asleep by comparing the amount of activity with a high threshold ([0186], [0188]), and
determine whether the user is lseeping during a period of time after it has been determined tha the user has fallen asleep by comparing the amount of activity with a low threshold, the low threshold being lower than the high threshold ([0190]; “The processor may determine that the occupant was in the REM state during the epoch if the measure of movements of the occupant during the epoch exceeds a third predetermined threshold and is less than the second predetermined threshold associated with the NREM stage 1 state.”).
	Benson et al. ‘238 teaches all of the elements of the current invention as mentioned above except for wherein the controller is configured to:
calculate a determination value from the amount of activity during a predetermined period of time after a time point of a determination,
	determine whether the user is sleeping during a period of time in which it was been determined that the user has not fallen asleep by comparing the determination value with a high threshold, and
	determine whether the user is sleeping during a period of time after it has been determined that the user has fallen asleep by comparing the determination value with a low threshold, the low threshold being lower than the high threshold.
	Hotta ‘010 teaches a bio-information acquisition unit 20 that detects bio-information BI which include body motion, pulse wave, brain wave, body temperature, number of breaths (respiratory rate), number of pulses (pulse rate), and number of heartbeats (heart rate) (Fig. 1 and [0041]). A depth calculation unit 30 repeatedly calculates the sleep stage of a subject S on the basis of the bio-information BI acquired by the bio-information acquisition unit 20. The sleep stage is a quantified value 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the controller of Benson et al. ‘238 to include calculating a determination value, determine whether or not the user falls asleep, and determine whether the user is sleeping or not by comparing the determination value with a high threshold and a low threshold as 
Regarding claim 14, the cited sections of Benson et al. ‘238, as modified by Hotta ‘010, teaches a non-transitory computer readable medium having stored hereon a program for causing a microprocessor to execute at least the cited steps. 
Response to Arguments
Applicant argues that the recited steps in the independent claims could not be performed in the human mind. Examiner respectfully disagrees. Although the specification does state that a controller/processor performs these recited steps, it is noted that section 2106.05(f) of the MPEP recites that using a computer as a tool to perform an abstract idea does not integrate the abstract idea into a practical application. As such, Applicant’s arguments are not persuasive.
Applicant argues that the recited steps in the independent claims are tied to a practical application. Applicant has provided several sections of the specification that mention several advantages of the current invention. Although Examiner agrees that these sections of the specification are advantages, the independent claims are still not tied to a practical application. Examiner suggests including recitation of an output that provides an improvement to the technological field, an effect to a particular treatment, or an effect to a particular change in order to tie the recited steps to a practical application.
Applicant argues that Benson et al. ‘238 does not teach the amendments of claim 1. Examiner respectfully agrees, and the 35 U.S.C. 102(a)(1) rejection has been withdrawn. However, upon further consideration, it was found that Hotta ‘010 teaches these limitations. As such, claim 1 is rejected under 35 U.S.C. 103 over Benson et al. ‘238 in view of Hotta ‘010.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AURELIE H TU whose telephone number is (571)272-8465.  The examiner can normally be reached on [M-F] 7:30-3:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jacqueline Cheng can be reached on (571) 272-5596.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






	/AURELIE H TU/               Examiner, Art Unit 3791




/ETSUB D BERHANU/Primary Examiner, Art Unit 3791